DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 10/5/20.
2.	The present application is being examined under the pre-AIA  first to invent provisions.
3.	Claims 1-2 and 4-14 are currently pending.
4.	Claims 1 and 13 are amended. Claims 2, 4-12 and 14 are previously presented. Claim 3 is cancelled. 

Response to Arguments
                                           Response: 35 U.S.C.  § 101
5.    Applicants argue:
“Thus, the present claims are not directed to “a mental process” as alleged by the Office, but rather directed to computer-specific features involving, inter alia, “[a] method being implemented in a simulation kernel, the simulation kernel comprising an evaluation phase and an update phase for updating linking elements of the hardware description language” and an active step of “updating] the current value of said linking element based on the selected write memory location, wherein the updating of the linking elements is carried out in parallel during the evaluation phase, which provides an acceleration of the update phase Such features cannot even “under the broadest reasonable interpretation, cover[] performance of the limitation in the mind”
Furthermore, Applicant respectfully submits that the Office does not properly address Step 2b of the Alice framework. The 2019 Revised Patent Subject Matter Eligibility Guidance, the USPTO states that a claim is not “directed to” a judicial exception if integrated into a practical application of that exception. Even if arguendo, the claims are directed to an abstract idea, Applicant respectfully submits that the claims provide “significantly more” than the 
For at least these reasons, Applicant respectfully requests withdrawal of the § 101 rejection.” (Remarks: pages 5-6)

6.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that the claim language does not include a computer or a component of a computer, but if written with, for example, a processor, the claim language would still not be eligible under 35 U.S.C. 101.  The processor and memory be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Also, the examiner notes that with the recent amendment made to the claims, the claims are still not eligible under 35 U.S.C. 101.  

Claims 1 and 13
Regarding step 1, claims 1 are directed towards a method and device, which is an eligible statutory category of invention under 101.
Regarding step 2A, prong 1, claim 1 recites “executing the phase of evaluating the simulation kernel, said evaluation phase comprising write or read access to linking elements of the hardware description language, wherein, for each linking element two write memory locations are initially provided, and wherein said evaluation phase comprises an update of a linking element of said hardware description language for each write or read access of said linking element”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “select one of the two write memory locations associated with said linking element depending on the value of the selection word received for said linking element”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “update the current value of the selection word of said linking element based on the selected write memory location”.  Under the broadest reasonable interpretation, this 
Claim 1 recites “wherein the updating of the linking elements is carried out in parallel during the evaluation phase, which provides an acceleration of the update phase”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of receive a selection word associated with said linking element, said selection word having a value amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, the claim language does not include a computer or a component of a computer, but if written with, for example, a processor, the claim language would still not be eligible under 35 U.S.C. 101.  The processor can be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of receive a selection word associated with said linking element, said selection word having a value are also shown to reflect the court decisions Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does not include additional elements.  If additional elements such as a computer is added to the claims, the additional elements would not be sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the computer amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (SEE MPEP 2106.05(b).  
Claim 13
Claim 13 recites the same substantive limitations as claim 1 and is rejected using the same teachings.
Claim 2
Dependent claim 2 recites “wherein the selection word is a parity bit”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 4
Dependent claim 4 recites “further comprising requests for a change of state of the selection words associated with the linking elements, said requests being carried out in parallel during the evaluation phase”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper 
Claim 5 
Dependent claim 5 recites “wherein the selection words associated with the linking elements remain constant during the evaluation phase”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 6
Dependent claim 6 recites “wherein for an access to a linking element of the read type, the updating of the linking element comprises the following steps: receive the value of the selection word for the linking element, update the current value of the linking element from a write memory location determined according to the value of the selection word received, and return the new current value”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 7
Dependent claim 7 recites “wherein for an access to a linking element of the write type, the step for updating said linking element comprises the following steps: receive the value of the selection word for the linking element, update the current value of the linking element from a write memory location determined according to the value of the selection word received, write the new value of the linking element in the write memory location distinct from the write 
Claim 8
Dependent claim 8 recites “further comprising a request for delta notification for the evaluation of the sensitive processes on said linking element if the new value of the linking element is different from the current value of the linking element”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 9
Dependent claim 9 recites “further comprising the generation of a request for updating the selection word associated with said linking element”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 10
Dependent claim 10 recites “wherein the step for updating the selection word comprises an update of the selection word to a value opposite to that of the selection word”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 11
Dependent claim 11 recites “wherein the hardware description language is SystemC”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 12
Dependent claim 12 recites “wherein the linking elements comprise at least one from amongst the following SystemC elements: signals “sc signal”, signals “sc_signal_resolved”, signals “sc_signal_rv”, buffer memories “sc_buffer”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 14
Dependent claim 14 recites “further comprising a hardware module configured for delivering the selection word associated with each linking element and for updating the selection words”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 1-2 and 4-14 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response: 35 U.S.C.  § 103
7.    Applicants argue:
“The invention enables reducing the time spent in an update phase of a SystemC kernel by integrating the update phase into the evaluation phase. This enables parallelizing the update phase while conventional update phase as disclosed in Cimatti cannot be parallelized. Cimatti clearly fails to teach or suggest that the features of the independent claims according to which “the update phase is integrated into the evaluation phase” and the evaluation phase “comprises an update of a linking element of said hardware description language for each write or read access of said linking element. Cimatti a fortiori fails to teach or suggest the remaining steps of the independent claims which recites how the update phase is efficiently implemented within the evaluation phase.” (Remarks: page 7)

8.    Examiner Response:
The examiner notes that the Cimatti et al. reference was not used in rejecting the limitation that states “comprises an update of a linking element of said hardware description language for each write or read access of said linking element”.  As stated in the Non-Final office action dated 4/6/20, The Black et al. reference was used in rejecting this limitation.  On Pg. 111, sec. 9.1 Completed Simulation Engine, 1st – 4th paragraph, “To solve this problem, simulators have a feature, etc.”, the Black et al. reference teaches a current value is updated during the updated phase, which demonstrates that a current value of the linking element is updated.  Therefore, the applicant’s arguments regarding Cimatti et al. reference not teaching these limitations are moot.  

The applicant’s arguments with respect to the limitation of claim 1 that states “wherein the updating of the linking elements is carried out in parallel during the evaluation phase, which provides an acceleration of the update phase” has been considered but are moot because the arguments do not apply to the current rejection.
Further, regarding the recent amendment to claim 1 that states “the simulation kernel comprising an evaluation phase and an update phase for updating linking elements of the hardware description language”, the Cimatti et al. teaches this limitation on Pg. 54, 2nd – 4th paragraph, “The SystemC scheduler is included in, etc.”.  The scheduler is another name for the simulation kernel, see Pg. 52 sec. 2 Background on SystemC, 1st paragraph, “SystemC is a C++ library that, etc.”.

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Under the broadest reasonable interpretation, the claims covers performance of the limitation in the mind or by pencil and paper.

Claims 1 and 13
Regarding step 1, claims 1 and 13 are directed towards a method and device, which is an eligible statutory category of invention under 101.
Regarding step 2A, prong 1, claim 1 recites “executing the phase of evaluating the simulation kernel, said evaluation phase comprising write or read access to linking elements of the hardware description language, wherein, for each linking element two write memory locations are initially provided, and wherein said evaluation phase comprises an update of a linking element of said hardware description language for each write or read access of said linking element”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “select one of the two write memory locations associated with said linking element depending on the value of the selection word received for said linking element”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “update the current value of the selection word of said linking element based on the selected write memory location”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a 
Claim 1 recites “wherein the updating of the linking elements is carried out in parallel during the evaluation phase, which provides an acceleration of the update phase”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitation of receive a selection word associated with said linking element, said selection word having a value amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. 
Also, the claim language does not include a computer or a component of a computer, but if written with, for example, a processor, the claim language would still not be eligible under 35 U.S.C. 101.  The processor can be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitation of receive a selection word associated with said linking element, said selection word having a value are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 

Claim 13
Claim 13 recites the same substantive limitations as claim 1 and is rejected using the same teachings.
Claim 2
Dependent claim 2 recites “wherein the selection word is a parity bit”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 4
Dependent claim 4 recites “further comprising requests for a change of state of the selection words associated with the linking elements, said requests being carried out in parallel during the evaluation phase”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    

Claim 5 
Dependent claim 5 recites “wherein the selection words associated with the linking elements remain constant during the evaluation phase”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 6
Dependent claim 6 recites “wherein for an access to a linking element of the read type, the updating of the linking element comprises the following steps: receive the value of the selection word for the linking element, update the current value of the linking element from a write memory location determined according to the value of the selection word received, and return the new current value”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 7
Dependent claim 7 recites “wherein for an access to a linking element of the write type, the step for updating said linking element comprises the following steps: receive the value of the selection word for the linking element, update the current value of the linking element from a write memory location determined according to the value of the selection word received, write the new value of the linking element in the write memory location distinct from the write memory location determined according to the value of the selection word received”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the 
Claim 8
Dependent claim 8 recites “further comprising a request for delta notification for the evaluation of the sensitive processes on said linking element if the new value of the linking element is different from the current value of the linking element”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 9
Dependent claim 9 recites “further comprising the generation of a request for updating the selection word associated with said linking element”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 10
Dependent claim 10 recites “wherein the step for updating the selection word comprises an update of the selection word to a value opposite to that of the selection word”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    


Claim 11
Dependent claim 11 recites “wherein the hardware description language is SystemC”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 12
Dependent claim 12 recites “wherein the linking elements comprise at least one from amongst the following SystemC elements: signals “sc signal”, signals “sc_signal_resolved”, signals “sc_signal_rv”, buffer memories “sc_buffer”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 14
Dependent claim 14 recites “further comprising a hardware module configured for delivering the selection word associated with each linking element and for updating the selection words”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 1-2 and 4-14 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over online reference Verifying SystemC: a Software Model Checking Approach, written by Cimatti et al. (from IDS dated 8/17/15) in view of online reference SystemC: From The Ground UP, written by Black et al. in further view of online reference Tunable Wordlength Architecture for a Low Power Wireless OFDM Demodulator, written by Yoshizawa et al. in further view of online reference Data Management in Vehicle Control-Systems, written by Nystrom.

With respect to claim 1, Cimatti et al. discloses “A method for executing a simulation of a system generated according to a given hardware description language” as [Cimatti et al. (Pg. st – 3rd paragraph, “SystemC is a C++ library, etc.”, Pg. 54, left col., 1st – 3rd paragraph, “A signal channel s is represented, etc.”)];
“said method being implemented in a simulation kernel, the simulation kernel comprising an evaluation phase and an update phase for updating linking elements of the hardware description language” as [Cimatti et al. (Pg. 52, sec. 2 Background on SystemC, 1st – 3rd paragraph, “SystemC is a C++ library, etc.”, Pg. 54, left col., 2nd - 4th paragraph, “The SystemC scheduler is included, etc.”)];
“executing the phase of evaluating the simulation kernel” as [Cimatti et al. (Pg. 52, sec. 2 Background on SystemC, 1st paragraph, “SystemC is a C++ library that consists, etc.”, Pg. 54, left col., 2nd – 3rd paragraph, “The SystemC scheduler is included, etc.”)];
“said evaluation phase comprising write or read access to linking elements of the hardware description language” as [Cimatti et al. (Pg. 54, left col., 2nd – 3rd paragraph, “The SystemC scheduler is included in the C program, etc.”)];
“wherein, for each linking element two write memory locations are initially provided” as [Cimatti et al. (Pg. 54, Fig. 5)] Examiner’s interpretation: In Fig. 5, there are two write states (write_state and wite_b_state).  This demonstrates that there are two write memory locations that are initially provided, since the write states are at the beginning of the code shown in Fig. 5;
While Cimatti et al. teaches having an evaluation phase that comprises a write and read access to linking elements, Cimatti et al. does not explicitly disclose “and wherein said evaluation phase comprises an update of a linking element of said hardware description language for each write or read access of said linking element; receive a selection word associated with said linking element said selection word having a value; select one of the two write memory 
Black et al. discloses “and wherein said evaluation phase comprises an update of a linking element of said hardware description language for each write or read access of said linking element” as [Black et al. (Pg. 111, sec. 9.1 Completed Simulation Engine, 1st – 4th paragraph, “To solve this problem, simulators have a feature, etc.”)] Examiner’s interpretation: A current value is updated during the updated phase, which demonstrates that a current value of the linking element is updated;
“receive a selection word associated with said linking element said selection word having a value” as [Black et al. (on Pg. 48, 3rd – 4th paragraph, “The parameters needed for fixed-point, etc.”)];
“select one of the two write memory locations associated with said linking element depending on the value of the selection word received for said linking element” as [Black et al. (Pgs. 43- 45, sec. 4.2 – 4.3, Native Data Types and Arithmetic Data Types, “SystemC supports all the native C++, etc.”)] Examiner’s interpretation: There are certain data types that will hold a certain amount of bits.  If there are bit widths that are up to 64 bits wide, an arithmetic data type can be used;
Cimatti et al. and Black et al. are analogous art because they are from the same field endeavor of analyzing the different phases of the SystemC scheduler of SystemC.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cimatti et al. by incorporating and wherein said evaluation phase comprises an update of a linking element of said hardware description language for each write or read access of said linking element; receive a selection word associated with 
The motivation for doing so would have been because Black et al. teaches that by attaining productivity increases, the ability to design new concepts with SystemC can be accomplished (Black et al. (Pg. 3, sec. 1.5 Enhancing Productivity with SystemC, “the primary motivation for using, etc.”).
While the combination of Cimatti et al. and Black et al. teaches receiving a selection of a word associated with the linking element, Cimatti et al. and Black et al. do not explicitly disclose “updating the current value of the selection word of said linking element based on the selected write memory location”
Yoshizawa et al. discloses “updating the current value of the selection word of said linking element based on the selected write memory location” as [Yoshizawa et al. (Abstract, Pg. 2866, Introduction, 3rd paragraph, “To reduce power dissipation, etc.”, Pg. 2869, sec. 4.2 BER and Wordlength, 1st paragraph, “We compared the proposed variable, etc.”)];
Cimatti et al., Black et al. and Yoshizawa et al. are analogous art because they are from the same field endeavor of analyzing different memory locations.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cimatti et al. and Black et al. by incorporating updating the current value of the selection word of said linking element based on the selected write memory location as taught by Yoshizawa et al. for the purpose of controlling wordlengths in a wireless OFDM demodulator.

While the combination of Cimatti et al., Black et al. and Yoshizawa et al. teaches a simulation kernel comprising an evaluation phase and an update phase for updating linking elements of a hardware description language, Cimatti et al., Black et al. and Yoshizawa et al. do not explicitly disclose “wherein the update phase is integrated into the evaluation phase; wherein the updating of the linking elements is carried out in parallel during the evaluation phase, which provides an acceleration of the update phase.”
Nystrom discloses “wherein the update phase is integrated into the evaluation phase” as [Nystrom (Pg. 12, sec. 2.2.1 Database transactions, 1st paragraph, “A database transaction is a set, etc.”, Pg. 14, 1st – 4th paragraph, “To ensure the integrity of a database, etc.”, Pgs. 15-16, Optimistic concurrency-control, “Optimistic concurrency-control (OCC) was first, etc.”)] Examiner’s interpretation: The examiner considers the verification phase and the update phase being atomic, where they form a locking mechanism, to be an update phase integrated into an evaluation phase, since atomic is the forming a single irreducible unit or component in a larger system, see attachment of definition of atomic.  Also, the examiner considers the verification phase to be the evaluation phase, since the data is being evaluated to determine if there is a conflict;
“wherein the updating of the linking elements is carried out in parallel during the evaluation phase, which provides an acceleration of the update phase.” as [Nystrom (Pg. 12, sec. 2.2.1 Database transactions, 1st paragraph, “A database transaction is a set, etc.”, Pg. 14, 1st – 4th Examiner’s interpretation: The examiner considers the concurrency control to be the updating of the linking elements in parallel during an evaluation phase, since multiple transactions can execute concurrently.  The examiner also considers the data that is being updated to be the linking elements, since the phrase “linking element” is used to denote the generic primitives of the grammar of the hardware description language;
Cimatti et al., Black et al., Yoshizawa et al. and Nystrom are analogous art because they are from the same field endeavor of analyzing data going into memory and data within memory.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cimatti et al., Black et al. and Yoshizawa et al. by incorporating wherein the update phase is integrated into the evaluation phase; wherein the updating of the linking elements is carried out in parallel during the evaluation phase, which provides an acceleration of the update phase as taught by Nystrom for the purpose of designing and implementing a data management concept for a vehicle control system.
The motivation for doing so would have been because Nystrom teaches that by designing and implementing a data management concept for a vehicle control system, the ability to find the most suitable data management system model can be accomplished (Nystrom (Pg. 43, sec. 4.1 Conclusions, 2nd paragraph, “This thesis has presented, etc.”).

With respect to claim 4, the combination of Cimatti et al., Black et al., Yoshizawa et al. and Nystrom discloses the method of claim 1 above, and Black et al. further discloses “requests for a change of state of the selection words associated with the linking elements, said requests st paragraph, “After the evaluate phase has completed, etc.”)];

With respect to claim 5, the combination of Cimatti et al., Black et al., Yoshizawa et al. and Nystrom discloses the method of claim 1 above, and Black et al. further discloses “wherein the selection words associated with the linking elements remain constant during the evaluation phase.” as [Black et al. (Pg. 48-49, 3rd -6th paragraph, “Remember that fixed is past tnese, etc.”)];

With respect to claim 6, the combination of Cimatti et al., Black et al., Yoshizawa et al. and Nystrom discloses the method of claim 1 above, and Black et al. further discloses “receive the value of the selection word for the linking element” as [Black et al., Pg. 43- 45, sec. 4.2 – 4.3, Native Data Types and Arithmetic Data Types, “SystemC supports all the native C++, etc.”)];
“update the current value of the linking element from a write memory location determined according to the value of the selection word received” as [Black et al., Pg. 43- 45, sec. 4.2 – 4.3, Native Data Types and Arithmetic Data Types, “SystemC supports all the native C++, etc.”)];
“and return the new current value.” as [Black et al., Pg. 43- 45, sec. 4.2 – 4.3, Native Data Types and Arithmetic Data Types, “SystemC supports all the native C++, etc.”)];

With respect to claim 7, the combination of Cimatti et al., Black et al., Yoshizawa et al. and Nystrom discloses the method of claim 1 above, and Black et al. further discloses “receive 
“update the current value of the linking element from a write memory location determined according to the value of the selection word received” as [Black et al., Pg. 43- 45, sec. 4.2 – 4.3, Native Data Types and Arithmetic Data Types, “SystemC supports all the native C++, etc.”)];
“write the new value of the linking element in the write memory location distinct from the write memory location determined according to the value of the selection word received.” as [Black et al., Pg. 43- 45, sec. 4.2 – 4.3, Native Data Types and Arithmetic Data Types, “SystemC supports all the native C++, etc.”)];

With respect to claim 8, the combination of Cimatti et al., Black et al., Yoshizawa et al. and Nystrom discloses the method of claim 7 above, and Cimatti et al. further discloses “a request for delta notification for the evaluation of the sensitive processes on said linking element if the new value of the linking element is different from the current value of the linking element.” as [Cimatti et al. (Pg. 54, left col., 4th paragraph, “The scheduler enters the update phase, etc.”)];

With respect to claim 9, the combination of Cimatti et al., Black et al., Yoshizawa et al. and Nystrom discloses the method of claim 7 above, and Black et al. further discloses “the generation of a request for updating the selection word associated with said linking element.” as [Black et al., Pg. 43- 45, sec. 4.2 – 4.3, Native Data Types and Arithmetic Data Types, “SystemC supports all the native C++, etc.”)];

With respect to claim 10, the combination of Cimatti et al., Black et al., Yoshizawa et al. and Nystrom discloses the method of claim 1 above, and Yoshizawa et al. further discloses “wherein the step for updating the selection word comprises an update of the selection word to a value opposite to that of the selection word.” as [Yoshizawa et al. (Abstract, Pg. 2866, Introduction, 3rd paragraph, “To reduce power dissipation, etc.”, Pg. 2869, sec. 4.2 BER and Wordlength, 1st paragraph, “We compared the proposed variable, etc.”)];

With respect to claim 11, the combination of Cimatti et al., Black et al., Yoshizawa et al. and Nystrom discloses the method of claim 1 above, and Cimatti et al. further discloses “wherein the hardware description language is SystemC.” as [Cimatti et al. (Abstract, pG. 51, right col., 1st – 4th paragraph, “In this paper, we present, etc.”)];

With respect to claim 12, the combination of Cimatti et al., Black et al., Yoshizawa et al. and Nystrom discloses the method of claim 11 above, and Black et al. further discloses “wherein the linking elements comprise at least one from amongst the following SystemC elements: signals “sc_signal”, signals “sc_signal_resolved”, signals “sc_signal_rv”, buffer memories “sc_buffer”.” as [Black et al. (Pg. 113, sec. 9.2 sc_signal, sc_buffer, “The sc_signal<> primitive channel, etc.”, Fig. 9-6)];

With respect to claim 13, Cimatti et al. discloses “A device for executing a simulation of a system generated according to a given hardware description language” as [Cimatti et al. (Pg. 52, sec. 2 Background on SystemC, 1st – 3rd paragraph, “SystemC is a C++ library, etc.”, Pg. 54, left col., 1st – 3rd paragraph, “A signal channel s is represented, etc.”)];


With respect to claim 14, the combination of Cimatti et al., Black et al., Yoshizawa et al. and Nystrom discloses the device of claim 13 above, and Black et al. further discloses “a hardware module (32) configured for delivering the selection word associated with each linking element ” as [Black et al., Pgs. 59-60, sec. 5.2 The Basic Unit of Design: SC_Module, 1st – 3rd paragraph, “Complex systems consist of many, etc.”, Figs. 5-3 and 5-4)];
Yoshizawa et al. discloses “and for updating the selection words” as [Yoshizawa et al. (Abstract, Pg. 2866, Introduction, 3rd paragraph, “To reduce power dissipation, etc.”, Pg. 2869, sec. 4.2 BER and Wordlength, 1st paragraph, “We compared the proposed variable, etc.”)];


10.	Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over online reference Verifying SystemC: a Software Model Checking Approach, written by Cimatti et al. (from IDS dated 8/17/15), online reference SystemC: From The Ground UP, written by Black et al, online reference Tunable Wordlength Architecture for a Low Power Wireless OFDM Demodulator, written by Yoshizawa et al., online reference Data Management in Vehicle Control-Systems, written by Nystrom in view of online reference Modeling for Performance: SystemC Model of a Communication Bus in a Distributed Network, written by Aziz et al.

With respect to claim 2, the combination of Cimatti et al., Black et al., Yoshizawa et al. and Nystrom discloses the method of claim 1 above.

Aziz et al. discloses “wherein the selection word is a parity bit.” as [Aziz et al. Pg. 232, sec. 2.2 Protocol Messages, “The communications between the components, etc.”)];
Cimatti et al., Black et al., Yoshizawa et al., Nystrom and Aziz et al. are analogous art because they are from the same field endeavor of analyzing data going into memory and data within memory.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cimatti et al., Black et al., Yoshizawa et al. and Nystrom by incorporating wherein the selection word is a parity bit as taught by Aziz et al. for the purpose of modeling a serial communication bus.
The motivation for doing so would have been because Aziz et al. teaches that by using SystemC to model a serial communication bus that is typically employed in a complex distributed network, the code size, code complexity and the simulation time is more efficient (Aziz et al. (Pg. 234, sec. 7 Conclusion).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/BERNARD E COTHRAN/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128